Citation Nr: 1439911	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321, prior to May 20, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965 and from February 1966 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2010, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  In April 2010, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence. 

In August 2011, the Board remanded the issues of entitlement to a higher initial disability rating for PTSD and entitlement to TDIU to the Appeals Management Center (AMC) for additional evidentiary development.  They are returned now for appellate review.

A May 2012 rating decision granted a 50 percent initial disability evaluation for the PTSD disability, effective the date of claim, April 2, 2008, to May 20, 2011, and a 100 percent schedular rating for PTSD, effective May 20, 2011.  This rating decision also effectively denied TDIU for the appeal period from April 2, 1008, to May 20, 2011.  Since this award did not constitute a full grant of the benefits sought, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.


FINDINGS OF FACT

1. During the appeal period from April 2, 2008, to May 20, 2011, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

2.  The Veteran was not prevented of obtaining and maintaining substantially gainful employment due to his service-connected disability at any point prior to May 20, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2. The criteria are not met for a TDIU prior to May 20, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  As to the claim for an initial evaluation in excess of 50 percent for PTSD, as service connection, an initial rating, and an effective date have been assigned during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has provided private treatment records and they have been included in the record.  The Veteran has not referenced other outstanding records that he wanted VA to obtain that were relevant to the claim. (In a November 2010 VA clinical treatment report, the Veteran reported his only past psychiatric treatment has been at VA, with a private clinician providing prescriptions for various medications.)  The Board also observes that in the VA treatment reports dated June 2009, there are references to the Veteran taking a business trip to Florida, and being given the contact information for the VA medical facility at Jacksonville.  One treatment entry suggests the Veteran went to the Jacksonville, Florida, medical facility for a consultation.  As the Veteran described his symptoms and the relief he obtain at the Florida facility to his current treating clinicians, the Board will not now order a remand to obtain those brief documents.  The necessary information about the treatment has already been reported by the Veteran himself, who is competent to describe his contemporaneous symptoms and the resulting treatment. Further delay in the adjudication of this claim is not warranted.  In addition to the paper claims file, the Board has also reviewed all the evidence in the Veteran's Virtual VA and Veterans Benefits Management System electronic claims files.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The VA has provided the Veteran with VA examinations in connection with his claim in August 2008 and August 2011, with the August 2008 VA examination provided in connection with the Veteran's claim for entitlement to service connection for PTSD.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected psychiatric disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The 2008 and 2011 examination reports were thorough, contemplated both the objective and subjective records, and included complete rationales.  The examinations in this case provide an adequate basis upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Board finds there has been substantial compliance with its August 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was scheduled for a medical examination and the Veteran attended that examination.  VA treatment records that were outstanding were obtained and included in the record.  Further the Veteran was provided appropriate notice regarding a claim seeking TDIU and he submitted as completed VA Form 21-8940.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  With regard to the April 2010 hearing before the undersigned, the Veteran has not contended, and the record has not otherwise shown, that undersigned failed to fully explain the issues presented or neglected to suggest the submission of evidence that may have otherwise been overlooked.  As such, the Board is satisfied that the dictates of 38 C.F.R. § 3.103(c)(2) have been met with respect to that proceeding.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, there is no indication that the Veteran has been denied due process at any other time throughout this appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

Initial Evaluation of PTSD

The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent for his acquired psychiatric disorder.  The Board finds that an increased evaluation is not warranted throughout the appeal period under which the 50 percent rating is assigned.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  See 38 C.F.R. §§ 4.1, 4.2 (2013); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  See 38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  See 38 C.F.R. § 4.21 (2013).

This appeal arises from the rating decision in which service connection was established for an acquired psychiatric disorder.  As such, the Board has considered whether different ratings for different periods of time are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating mental disorders are found in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2013).

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130 (2013).

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities (rating schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as 'the DSM-IV'), which remains applicable to this appeal.  See 38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  See DSM IV.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

The question before the Board in evaluating the severity of the Veteran's disability is whether his PTSD is so severe as to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, such to warrant a 70 percent scheduler rating during the appeal period prior to May 20, 2011, or total occupational and social impairment warranting a 100 percent schedular rating, also prior to May 20, 2011.

After review of the evidence of record, the Board finds that the Veteran's psychiatric symptomatology does not warrant an increased scheduler rating prior to May 20, 2011.

FACTS AND ANALYSIS

After a thorough review of the private and VA treatment records, the Board finds that suicidal ideation was rarely observed and no clinician observed obsessional rituals that interfered with routine activities.  In the May 2004 VA mental health consultation, the clinician indicated "no" suicidal thoughts or past suicide attempts.  See also June 2008 Vet Center assessment.  The August 2008 VA examiner found no current suicidal or homicidal ideation, though the Veteran thought about death frequently and had had past suicidal ideation in 1989.  In March 2009, after the Veteran began to take medication to treat his PTSD, the VA clinicians who conducted the Mental Health Initial Evaluation Note observed suicide ideation, but no suicide plan.  The clinician found him to be at moderate to severe risk; however the plan was to follow-up with the Veteran in three days and for him to give the key to his gun cabinet to his wife, which he did.  However, by June 2009, the VA Mental health initial evaluation note included the clinical observation that that the Veteran denied suicidal ideation, homicidal ideation, suicidal plan or intent.  See also VA mental health consult, October 2009.  In a November 2009 VA consult, the Veteran expressed only "vague" suicidal ideation, but he denied a suicidal intent or plan.  See also March 25, 2010 and April 11, 2011, VA Mental Health Notes.  Finally, the August 2008 VA examiner noted there was no evidence of "obsessions."  While several clinicians commented on the Veteran's detailed reports of the traumatic experiences he had undergone and his own report of remembering his experiences as if they were a movie, the Veteran himself did not report any obsessional rituals, and certainly none that interfered with routine activities.       

No treatment record found the Veteran's speech to be intermittently illogical, obscure, or irrelevant.  On the contrary, the Veteran's speech was consistently described as within normal limits.  The August 2008 VA examiner noted his rate, volume and articulation were all within normal limits and while he spoke in detail about the traumatic experiences, he was not tangential or circumstantial.  The June 2009 VA Mental Health Note observed his speech to have a normal rate, volume, tone, and prosody, and his thought process to be linear and goal-directed.  See also October 23, 2009 Note.  On March 25, 2010, during a VA clinical evaluation sought by the Veteran while he was particularly stressed at work, his speech was described by the clinician as clear and coherent.  

While the Veteran did report panic attacks that could occur weekly and while his clinicians observed depression, no clinician observed or found near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran did report panic attacks, with variable timing anywhere from three a week to nearly daily to occasionally, to his clinicians during the appeal period; however, the Veteran himself did not refer to these panic attacks as being near-continuous.  As well, that the Veteran experienced depression was noted by his clinicians and this depression was attributed by the August 2008 VA examiner to his PTSD.  See VA treatment records May, 2004; March 2008 ("stable"); August 2008 VA examination; August 2010, Mental Health note (no evidence of panic attacks).  However, the Board notes that the Veteran remained married to his second wife of over 30 years and he continued to be employed, full time, by the same employer of over twenty years in a demanding position, in the field of safety, no less, to which he drove himself nearly one hour each way.  See VA clinical notes; VA Form 21-8940.  This evidence tends to show that the Veteran's depression and re-occurring panic attacks did not affect his ability to function independently, appropriately and effectively.  

No clinician found impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran reported that he had a "thin-skin" and that he had experienced road-rage (in one instance, 10 years prior to the current claim, he did become involved in a fight); indeed, the August 2008 VA examiner noted the Veteran reported several anger outbursts at work, such that the Veteran reported he was demoted.  The same examiner noted the Veteran had very little tolerance for infractions of safety rules or patience with people who did not agree with him or cooperate with him.  Nonetheless, no clinician found, and the Veteran did not report unprovoked irritability with periods of violence.  The Veteran discussed at length with his VA clinicians that he was very "in to" his job and his concerns about the safety of the Blackhawk helicopters and their intended crews; therefore, he attributed his stress at work in no small part to the meeting of his own expectations and concerns.  His wife did report to the August 2008 VA examiner that the Veteran had difficulty with anger and would lose his temper.  Indeed, reports of his irritability continue throughout the clinical reports.  However, the Veteran never reported "periods of violence."  See November 2009 VA Mental Health Note ("walks away from triggers."); August 2010 VA primary care evaluation ("has not had a bad event in a long time"); January 2011, VA Mental health Note ("less bothered by things and manages with more patience").

No clinical found spatial disorientation.  Instead, the Veteran was consistently described as oriented by three.  As well, no clinical found him to neglect his personal appearance and hygiene.  Though the Veteran did report to one clinician that sometimes he had to push himself to shower, he was consistently described as neat and clean in appearance.  

That the Veteran had difficulty in adapting to stressful circumstances, including work or a work like setting, is a recurrent symptom in the treatment reports and examination reports of record.  The Veteran's experiencing stress while maintaining his employment in quality and safety with a company that made helicopters is referenced very frequently, and yet he maintained his employment with the same company throughout this part of the appeal period. 

In a VA clinical evaluation for another disorder in January 2007, the Veteran reported he was cutting down his work to 40 hours a week, and so, he felt "excellent."  (In February 2008, he experienced a syncope episode while driving and remained out of work until late June 2008.  As no clinician attributed the episode to his service-connected PTSD, and one private clinician opined his "beta-blocker" may have been the "culprit," this period of being out of work is not relevant to the pending claim.)  An April 2008 private evaluation noted the Veteran worked in the "complaint" department and that his work "probably" exacerbated his psychological problems.  By January 2009, the Veteran sought treatment that included medication for his PTSD and in April 2009 reported to his VA clinicians that he was looking for part-time work that was closer to home.  Despite several clinical reports that included his observation that he wanted to "wind down" or retire, the Veteran continued to hold down a full-time position with the same employer; his continued employment was often attributed to his desire to provide health insurance for his immediate family.  During the appeal period, the Veteran did report he worked four days a week, or three to four days a week, though on the VA Form 21-8940 he submitted in 2011, he reported he worked 40 hours a week since 2006.  The Board also acknowledges that the Veteran took time off from work.  Accompanied by a note from a VA clinician, the Veteran was excused from work for one week in June 2009 for PTSD outpatient treatment, and in August 2009, he took a week off, reporting to the VA clinician that he enjoyed himself.  (A later treatment report referred to this week as a "vacation.")  In late December 2009 he reported to his VA clinician that he took several days off from work.  However, from approximately March 31, 2010 to late September 2010, the Veteran reported being out of work for his PTSD.  See March 2010 note, Dr. Purcell.  While the Veteran was not working, he continued to attend outpatient treatment and group therapy sessions, so much so, that his GAF scores increased to 60, from a low of 48, and he reported sleeping more efficiently.  See August 2010 clinical notes.

He returned to his full time employment in late September 2010, and in a clinical report dated that same week, he was described as "managing well."  An October 2010 VA clinical report included his report that he was working four days a week.  In November 2010 he reported he could not retire until the next year, and in a January 2011 clinical evaluation, his GAF was again assessed as 60 and he was described as doing fairly well.  By March and April of 2011, he reported to VA clinicians that the stress at work had grown and he experienced panic attacks and confrontations.  The appeal period ended May 20, 2011, as at that point, the RO had granted a 100 percent schedular rating.  

The final symptom as given in the rating criteria is an inability to establish and maintain effective relationships.  The treatment reports are consistent in referring to the Veteran's current marriage of over 30 years to his second wife.  He reported five children, the youngest of whom continued to reside in the marital home while attending college.  The record is bereft of references to going out with people described as friends and the only references to co-workers, customers, or supervisors in the work-setting are just that - certainly not as friends or social acquaintances.  As well, the Veteran himself referred to his "isolating" behavior and reported to one clinician that he had a tendency to go away from his family when they visited his own home.  See VA clinical reports.  To the August 2008 VA examiner, the Veteran candidly admitted he was not as close to his adult children as he could have been, though he did have relationships with not only his grandchildren, but also his surviving sisters.  He and his wife lived in the same home, though they have slept in separate rooms for years, which the Veteran attributed to his frequent, even violent nightmares and longstanding difficulty sleeping.  Nonetheless, the Veteran reported frequently his reliance upon his wife, and his appreciation of her, her patience, and her support.  That he has this marriage, continued relationships with his own children, such that one still lived at home, and relationships with his sisters is evidence that tends to show the Veteran was able to establish and maintain effective relationships.  

The Board has also considered the GAF scores assigned during the period under review.  In this case, GAF scores during the period in question ranged from 48 to 60, which indicate moderate to moderate-severe symptoms.  Accordingly, a higher rating is not warranted on the basis of the GAF scores assigned during the appeal period.  Notably, such score is just one factor for consideration in evaluating a psychiatric disability.

Upon review of all of the evidence, the Board finds that the evidence does not show findings that more closely approximate the criteria required for a 70 percent rating under the rating schedule during the period from the date of claim, April 2, 2008 to May 20, 2011.  During this period, the record does not show that the Veteran suffered occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  That the Veteran struggled at his occupation was well established, yet he maintained what he himself described as full-time employment with the same employer for over 20 years in the challenging field of safety and quality.  While he reported suicidal ideation at one point in the period on appeal, outside of March 2009, the clinicians found he denied suicidal ideation and denied such plans and instead sought treatment and assistance.  No clinician found anything resembling obsessional rituals that interfered with routine activities.  The Veteran's speech was consistently described as clear and within normal limits.  The Veteran did report panic attacks, at various intervals, though not even the Veteran reports near-continuous panic that affected his ability to function independently, appropriately, and effectively.  While the Veteran was observed to suffer depression, which the 2008 VA examiner attributed to his PTSD, here again, no clinician found, and the Veteran did not report, that his depression affected his ability to so function.  

Likewise, though the Veteran himself reported irritability and anger (and his wife reported temper problems), no clinician found a symptom akin to impaired impulse control, such as unprovoked irritability with periods of violence.  No clinical findings included spatial disorientation or neglect of personal appearance and hygiene.  While the Veteran did struggle with the stresses of his occupation, he nonetheless returned to that occupation repeatedly throughout the appeal period and referred to it as his full-time job.  Finally, while there was little evidence of establishing new relationships, the Veteran did maintain a supportive relationship with his wife of many decades, and his own children, such that his youngest child continued to live at home.  This evidence is against a finding that the Veteran is unable to maintain effective relationships.

The evidence also does not show that the Veteran's symptoms resulted in total occupational and social impairment due to his PTSD during this period.  As discussed above, the Veteran has been married for decades, maintains some regular contact with his children, and held the same full-time job for many years.  The overall evidence of record reveals that the Veteran had some occupational impairment due to his PTSD symptoms during this period.  However, the Board finds that the severity of the Veteran's PTSD symptoms do not reflect total occupational and social impairment warranting a 100 percent disability rating during the period from April 2008 to May 20, 2011.  

The Board concludes that the medical findings on examination and assessment are of greater probative value than the allegations by the Veteran or his representative regarding the severity of his PTSD.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, depression, panic attacks and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  More severe symptomatology has not been shown during this period.

In conclusion, the Board finds that a higher evaluation in excess of 50 percent is not warranted for PTSD during this period, as the overall evidence fails to show the degree of social and occupational impairment contemplated by the next-higher 70 percent rating.

The Board notes that while a rating specialist found that the Veteran was totally socially and occupationally impaired and assigned a 100 percent rating for PTSD, the Board does not find that the evidence as of May 2011 supports that conclusion.  Thus, while there is a demarcation in the assignment of the 50 percent and 100 percent ratings, the Board finds that the evidence does not show that such demarcation exists.  In other words, the Board does not find that there was a worsening of his PTSD symptoms as of May 2011.  Additionally, the opinion upon which the rating specialist found established a 100 percent rating, used the Veteran's age as part of the basis for why the Veteran could not return to work, which is something that is not to be considered when making such a finding.  

TDIU

The Court has held that a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  
38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For the appeal period prior to May 20, 2011, the Veteran had a combined rating of 50 percent for PTSD, rated as 50 percent disabling, and hepatitis C disability, rated as noncompensable.  

A total disability rating for compensation based on individual unemployability (a TDIU rating) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.

It is necessary that the record reflects some factor which places his case in a different category than other veterans with equal ratings of disability.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, for the appeal period prior to May 20, 2011, the Veteran's PTSD was his only service-connected disability for which he received any compensation.  For the reasons stated above, the Board has concluded that this disability does not warrant a rating in excess of 50 percent during the period prior to May 20, 2011.  Therefore, the Veteran did not satisfy the schedular standards for consideration of a TDIU prior to that date.  Regardless, even considering a TDIU claim on an extraschedular basis, the Board finds that the weight of the evidence demonstrates that the Veteran was working on a full-time basis throughout the rating period on appeal, albeit with some periods away from his occupation, and thus a TDIU is not warranted prior to May 20, 2011, approximately when he stopped working.  In the VA Form 21-8940, which was received in June 2011, the Veteran was asked to report the total earned income for the past 12 months, and he wrote, "$77,000.00."  This shows that for the past 12 months, the Veteran was earning well over the poverty threshold and thus had substantial gainful employment from approximately June 2010 to June 2011.  This is affirmative evidence against a finding that a TDIU is warranted for this period of time.

In this case, the record does not reflect the Veteran was unable to obtain and/or maintain substantially gainful employment due solely to his service-connected PTSD, or the service-connected Hepatitis C, prior to May 20, 2011.  

For these reasons, the Board finds that the Veteran is not entitled to an assignment of a TDIU prior to that date, to include on an extraschedular basis, because he was working what he himself described as 40 hours a week.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, a claim may be referred to the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  See 38 C.F.R. § 3.321(b)(1) (2013).
 
The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See 38 C.F.R. § 3.321(b) (2013).

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, all symptoms of the Veteran's PTSD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported poor sleep, nightmares, irritability and anger, panic attacks, isolating behaviors, and difficulty at work.  All of these symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria for 70 percent contemplate a level of occupational and social impairment with deficiencies in most areas that has not been demonstrated by the Veteran.  As well, the scheduler criteria for 100 percent contemplate disability presenting a danger to oneself or others, memory problems to the extent of not knowing one's own name, and disorientation as to time and place.  Those levels of disability are greater than what the Veteran has shown throughout the appeal period.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.


ORDER

Entitlement to an initial disability evaluation in excess of 50 percent for PTSD prior to May 20, 2011, is denied.

Entitlement to a TDIU rating for the period prior to May 20, 2011, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


